Citation Nr: 1542111	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to a compensable rating for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral cataracts, claimed as vision problems.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral leg dermatitis, claimed as skin rash.

4.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral upper extremity peripheral neuropathy.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6.  Entitlement to service connection hematuria, urinary tract infection with kidney inflammation, to include as due to exposure to herbicides.

7.  Entitlement to service connection for degenerative joint disease of the left foot.

8.  Entitlement to service connection for kidney stone, to include as due to exposure to herbicides.

9.  Entitlement to service connection for disability manifested by obesity.

10.  Entitlement to service connection for high cholesterol, to include as due to exposure to herbicides.

11.  Entitlement to service connection for a blood clotting disorder, to include as due to exposure to herbicides.

12.  Entitlement to service connection for elevated prostate-specific antigen (PSA) and enlarged prostate, to include as due to exposure to herbicides.

13.  Entitlement to service connection for numbness and tingling of the right leg, to include as due to exposure to herbicides.

14.  Entitlement to service connection for numbness and tingling of the left leg, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is manifested by level I hearing in the right ear and level III hearing in the left ear.

2. In an unappealed February 2009 rating decision, the RO denied the claims for service connection for bilateral cataracts, claimed as vision problems, bilateral leg dermatitis, claimed as skin rash, and bilateral upper extremity peripheral neuropathy.

3.  The evidence associated with the claims file subsequent to the RO's February 2009 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

4.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
 5. The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

6.  Hypertension did not manifest in service or for many years thereafter and is not related to service.

7.  Hematuria, urinary tract infection with kidney inflammation did not manifest in service and is not related to service.

8.  A disability manifested by obesity is not shown by the record.

9.  Elevated cholesterol is a laboratory finding and not a disability; it has not been shown that the Veteran has any disability associated with elevated cholesterol or that manifest in service or is related to service.

10.  Enlarged prostate and elevated PSA did not manifest in service and is not related to service.

11.  Degenerative joint disease of the foot is not shown by the record.

12.  A kidney stone or residuals thereof is not shown by the record.

13.  A blood clotting disorder is not shown by the record.

14.  A disability manifested by numbness and tingling of the right and left legs is not shown by the record.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The February 2009 rating decision denying service connection for bilateral cataracts, claimed as vision problems, bilateral leg dermatitis, claimed as skin rash, and bilateral upper extremity peripheral neuropathy is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
3. New and material evidence has not been received to reopen the claim of service connection for bilateral cataracts, claimed as vision problems, to include as due to exposure to herbicides. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has not been received to reopen the claim of service connection for bilateral leg dermatitis, claimed as skin rash, to include as due to exposure to herbicides. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
5.  New and material evidence has not been received to reopen the claim of service connection for bilateral cataracts, claimed as vision problems, to include as due to exposure to herbicides. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

7.  Hematuria, urinary tract infection with kidney inflammation was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

8.  Degenerative joint disease of the left foot was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

9.  A kidney stone was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

10.  A disability manifested by obesity was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  A disability manifested by hypercholesterolemia (elevated cholesterol) was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

12.  A blood clotting disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

13.  Enlarged prostate and elevated PSA was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

14.  Numbness and tingling of the right leg was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

15.  Numbness and tingling of the left leg was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating, the claims to reopen, and the claims for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the August 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records.

The Board notes that the Veteran has submitted authorization and consent to release information forms for a number of private treatment providers.  The record reflects that VA contacted these facilities to obtain treatment records and conducted follow-ups when no response was received.  These facilities have largely indicated that they do not have any records of treatment of the Veteran.  The Veteran was informed that he could also provide any records of treatment.  Given the foregoing, the Board believes that further efforts to obtain these outstanding records would be futile.  See 38 C.F.R. § 3.159.  

The Veteran has also been afforded VA examinations with respect to the claim for increased rating for bilateral hearing loss disability.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran has not been afforded a VA examination with respect to his claims for service connection on appeal.  

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the Veteran has the disabilities claimed, or that the claimed disabilities, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

The Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims. 

For the claimed degenerative joint disease of the left foot, kidney stone, obesity, blood clotting disorder, and high cholesterol, there is no indication of disability related to the claimed disorders.  For the remaining claims, there is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

Further, as will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims for service connection. Thus, no examinations or nexus opinions are required as to these claims. 38 C.F.R. § 3.159(c)(4)(iii).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.



II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation of the disability on appeal is warranted.

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

An April 2009 VA report notes that the Veteran was issued a left ear hearing aid in April 2009.

A May 2009 VA QTC examination report indicates that the Veteran reported that he had been diagnosed with bilateral hearing loss, worse in the left ear.  He described difficulty hearing others and ringing in the ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
40
45
LEFT

25
45
60 
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 76 percent in the left ear.

The examiner diagnosed bilateral hearing loss, objectively mild to moderately severe sensorineural hearing loss worse in the left ear.  The effect on usual occupational and daily activity was difficulty hearing.

Using Table VI, the Veteran's May 2009 examination results revealed level I hearing in the right ear and level III hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

On VA QTC examination in September 2010, the Veteran described difficulty hearing and understanding conversations with ringing in both ears.  He stated that he received a left ear hearing aid from VA in 2009.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
10
15
30
LEFT

5
15
40
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 86 percent in the left ear.

The examiner diagnosed bilateral hearing loss, but indicated that for VA purposes, the hearing impairment in the right ear was not considered to be a disability.  There was objectively a mild high frequency hearing loss in the right and mild/moderately severe high frequency hearing loss in the left ear.  She noted that the effects on the Veteran's usual occupation and daily activities were difficulty hearing and understanding.  

Using Table VI, the Veteran's September 2010 examination results revealed level I hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions regarding his bilateral hearing loss.

However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which in this case includes only those findings from the May 2009 and September 2010 VA examinations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board finds that a compensable rating for the service connected bilateral hearing loss disability is not warranted.

To the extent that the Veteran complains of ringing in the ears and its effect on his hearing, he is already service-connected for tinnitus and has been awarded a 10 percent rating for this disability.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 60 percent combined evaluation. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's bilateral hearing loss.  In this regard, the Board finds that a compensable rating for bilateral hearing loss disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
II.  Application to Reopen

The RO denied service connection for bilateral cataracts, claimed as vision, bilateral leg dermatitis, claimed as skin rash, and bilateral upper extremity peripheral neuropathy in a February 2009 rating decision.  At that time, the evidence of record consisted of the Veteran's service treatment records and reports of VA examinations dated in December 2008.

The RO denied the claims, noting that there was no indication that any of the claimed disabilities was related to service.  Moreover, as to the Veteran's contention that the claimed disabilities were related to his exposure to Agent Orange during service, the RO found that the record did not demonstrate that the Veteran had been diagnosed with an eye or skin disorder (to include chloracne or porphyria cutanea tarda) that is presumptively related to Agent Orange exposure, nor did the record establish that any eye or skin disorder was related to such exposure.  Furthermore, in regard to the claimed peripheral neuropathy of the upper extremities, the RO determined that the record did not establish that such disability became manifest to a compensable degree within one year after last exposure to herbicides.

The Veteran was notified of the February 2009 rating decision and of his appellate rights in a February 2009 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in May 2010. In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The added evidence includes VA treatment records, private treatment records from Kaiser Permanente, and various written statements from the Veteran.

The Veteran's private treatment and VA records do not reference the claimed disabilities.  

In various written statements, the Veteran continues to argue that the claimed disabilities are related to service, to specifically include his exposure to Agent Orange therein.  He expressed he was entitled to service connection for chloracne or other acne disease, vision problems, and bilateral upper extremity difficulties due to his service in Vietnam, and his exposure to Agent Orange therein.

The Board finds that this evidence is not new and material.  In essence, the only evidence received since the February 2009 rating decision discussing the claimed disabilities is the Veteran's various written statements.  To the extent to which the Veteran submitted lay evidence of skin disorder, vision problems, and peripheral neuropathy of the upper extremities related to service or in-service herbicide exposure, this evidence is cumulative and redundant. See Reid v. Derwinski, 2 Vet. App. 312, 315   (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier). In support of his prior claim, the Veteran's Application for Compensation noted that he had a vision and joint problems as a result of service, or that his disabilities were related to Agent Orange exposure.  Accordingly, these statements are cumulative and redundant of evidence previously of record.

In sum, the Veteran has not submitted new and material evidence showing in-service complaints, peripheral neuropathy manifested to a compensable degree within one year of exposure to Agent Orange, or otherwise suggesting a relationship between currently diagnosed disabilities and his active service, to include exposure to Agent Orange therein. Stated differently, at the time of the prior decision there was evidence of current disability but no evidence of in-service disease or injury or of a nexus to service other than the Veteran's lay opinion. The newly-submitted evidence is cumulative in nature and does not address these deficiencies.

Thus, the additional evidence received since the February 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims. Accordingly, the Board finds that the claims for service connection for bilateral cataracts, claimed as vision problems, bilateral leg dermatitis, claimed as skin rash, and bilateral upper extremity peripheral neuropathy are not reopened.

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis, cardiovascular disease, and other organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, cardiovascular disease and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat. To the extent that he reports that he was exposed to herbicides, we accept that statement. 38 U.S.C.A. § 1154.

At the outset, the Board notes that the Veteran contends that the majority of the claimed disabilities are related to his exposure to herbicides-and namely, Agent Orange, while in service in Vietnam.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341  -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395  -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258  -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010).

The Board notes that the Veteran had active service during a period of war. Additionally, his DD 214 indicates that the Veteran is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal. Personnel records confirm that he served in Vietnam from June 1970 to February 1971.  He is there presumed to have been exposed to Agent Orange.

However, as indicated above, the claimed disabilities-to include hypertension, hematuria, urinary tract and kidney infection, elevated PSA and enlarged prostate, high cholesterol, obesity, numbness and tingling of the right and left lower extremities--are not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e). Therefore, service connection as presumed as due to exposure to Agent Orange is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039   (1994). As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

A. Hypertension

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed hypertension. On discharge examination in February 1971, the Veteran's heart and vascular systems were noted to be normal.  His blood pressure though slightly illegible, appears to read 120/67.

Following the Veteran's discharge from service, a March 2008 eye examination indicates that the Veteran was taking medication for control of his hypertension. VA treatment records dated in 2010 and 2011 note diagnosis of hypertension.

In sum, there is no evidence that the Veteran's current hypertension had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and the heart and vascular systems were normal.  

The Veteran has not alleged that he had symptoms of hypertension in service or until many years thereafter, and the first evidence of the claimed disorder is in 2008. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current hypertension and service, to include exposure to herbicides.

Thus, based upon the cumulative record, we conclude that hypertension first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.303 , 3.307, 3.309.

Moreover, the Veteran has not advanced any specific contention as to why he believes that that this disability is related to service other than exposure to herbicides and Agent Orange. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.

B.  Hematuria, Urinary Tract Infection with Kidney Inflammation

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed hematuria, urinary tract infection or kidney inflammation.  The endocrine and genitourinary systems were noted to be normal on February 1971 discharge examination.

Private treatment records dated in April 1992 reflect that the Veteran had undergone a physical for employment, which revealed dipstick hematuria.  Objectively, examination was normal and the urine was completely clear.  

VA treatment records include no further complaint, finding, or diagnosis with respect to the claimed disability.

In this case, the Board questions whether the Veteran has any current residual disability related to the noted hematuria in 1992. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Regardless, there is no evidence that any current residual disability related to hematuria onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and the endocrine and genitourinary systems were normal.  

The Veteran has not alleged that he had symptoms of hematuria or residuals therein in service or until many years thereafter, and the first evidence of the claimed disorder is in 1992. See Maxson, 230 F.3d at 1333.

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's hematuria and any of the claimed residuals thereof, to include urinary tract infection and kidney inflammation, and service, to include exposure to herbicides therein.

The Veteran has also not advanced any specific contention as to why he believes that that this disability is related to service other than exposure to herbicides and Agent Orange. 

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for hematuria, urinary tract infection with kidney inflammation. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.

C.  High Cholesterol and Obesity

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to high cholesterol and the Veteran's weight/obesity.  On separation examination in February 1967, the Veteran weighed 164 pounds and the heart and vascular systems were noted to be normal.

Following the Veteran's discharge from service, an April 2006 VA Agent Orange examination report notes that the Veteran was obese.  Continued VA treatment records reflect assessment of obesity, as well as note hyperlipidemia.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain, 21 Vet. App. at 321. Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).

The evidence reflects only assessment of elevated lipids (hyperlipidemia) and not cholesterol; regardless, hyperlipidemia and hypercholesterolemia are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.). The term 'disability' as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448  (1995).

In this case, a disability associated with elevated cholesterol or lipids that manifest in service or is related to service has not been shown.

Likewise, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted. See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).

Rather, as noted above, the applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. Allen, 7 Vet. App. at 448; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).
 
There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

Accordingly, where, as here, despite current records indicating assessment of obesity, competent medical evidence indicates that the Veteran does not have a disability for which service connection is sought.  Thus, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by obesity and high cholesterol that is related to his military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for high cholesterol and obesity. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.

D.  Enlarged Prostate and Elevated PSA

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed enlarged prostate and elevated PSA.  Again, the genitourinary and rectal examination at discharge in February 1971 was normal.

Following the Veteran's discharge from service, an April 2006 VA Agent Orange examination reflects an assessment of enlarged prostate.  VA treatment records dated in 2010 reflect elevated PSA.

Here, here is no evidence that any current prostate/elevated PSA disability had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and the genitourinary and rectal examinations were normal.  

The Veteran has not alleged that he had symptoms of elevated PSA/enlarged prostate or residuals therein in service or until many years thereafter, and the first evidence of the claimed disorder is many years after service. See Maxson, 230 F.3d at 1333.

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's elevated PSA/enlarged prostate and service, to include exposure to herbicides therein.

The Veteran has also not advanced any specific contention as to why he believes that that this disability is related to service other than exposure to herbicides and Agent Orange. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for enlarged prostate and elevated PSA. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.

E.  Kidney Stone, Blood Clotting Disorder, Degenerative Joint Disease
of the Foot, and Numbness and Tingling of the Lower Extremities

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed kidney stone, blood clotting disorder, degenerative joint disease of the foot, and numbness and tingling of the lower extremities.  On discharge examination in February 1971, the lower extremities were found to be normal, the endocrine system was normal, and no abnormalities with respect to blood clotting were indicated.

The Veteran's post-service private and VA treatment records also do not reflect any complaint, finding, or diagnosis with respect to any of these claimed disorders.

On VA QTC examination in December 2008, the Veteran reported that he had been diagnosed with peripheral neuropathy of the lower extremities and the condition had existed since 1981.  He denied receiving any treatment for the condition, and there was reportedly no tingling or numbness, abnormal sensation, pain, weakness or paralysis due to the condition.  Objectively, a neurological examination yielded normal findings, and peripheral nerve involvement was not evidence during examination.  The examiner noted that there was no diagnosis assigned with respect to the claimed condition, because there was no pathology to render a diagnosis.  

Thus, with respect to the claimed numbness and tingling of the right and left lower extremities, there is no underlying pathology associated with these complaints. See Sanchez-Benitez, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service").

For these disabilities and the claimed kidney stone, degenerative joint disease of the foot, and blood clotting disorder there is no competent evidence indicating that the Veteran has the disability for which service connection is sought.  Thus, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Finally, the Board has also considered the Veteran's statements to the effect that he has degenerative joint disease of the foot, kidney stone, a blood clotting disorder, and numbness and tingling of the right and left legs.

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470. However, the record is devoid of any evidence showing a current disability, and he has not provided any evidence that would suggest the existence of a disability.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for kidney Stone, blood clotting disorder, degenerative joint disease of the Foot, and numbness and tingling of the lower extremities. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

The application to reopen the claim for bilateral cataracts, claimed as vision problems, is denied.

The application to reopen the claim for service connection for bilateral leg dermatitis, claimed as skin rash, is denied.

The application to reopen the claim for service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.

Entitlement to service connection hematuria, urinary tract infection with kidney inflammation, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for degenerative joint disease of the left foot is denied.

Entitlement to service connection for kidney stone, to include as due to exposure to herbicides is denied.

Entitlement to service connection for disability manifested by obesity is denied.

Entitlement to service connection for high cholesterol, to include as due to exposure to herbicides is denied.

Entitlement to service connection for a blood clotting disorder, to include as due to exposure to herbicides is denied.

Entitlement to service connection for elevated prostate-specific antigen (PSA) and enlarged prostate, to include as due to exposure to herbicides is denied.

Entitlement to service connection for numbness and tingling of the right leg, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for numbness and tingling of the left leg, to include as due to exposure to herbicides, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


